Case: 15-14762       Date Filed: 02/14/2017   Page: 1 of 3


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 15-14762
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 8:05-cr-00044-SCB-JSS-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

TONY L. FORD,
a.k.a. BoBo,
a.k.a. Bo,
a.k.a. Big Head,

                                                               Defendant-Appellant,

DAVID GEE,
Sheriff of Hillsborough County,

                                                                            Movant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                               (February 14, 2017)
              Case: 15-14762     Date Filed: 02/14/2017    Page: 2 of 3


Before JORDAN, ROSENBAUM, and EDMONDSON, Circuit Judges.



PER CURIAM:



      Tony Ford, a pro se federal prisoner, appeals the district court’s denial of his

pro se motion for relief from judgment under Fed. R. Civ. P. 60(d)(3). Ford also

appeals the district court’s denial of his two motions for reconsideration of the

denial of Rule 60(d)(3) relief. No reversible error has been shown; we affirm.

      We review for abuse of discretion both the denial of a Rule 60(d)(3) motion

and the denial of a motion for reconsideration. Cox Nuclear Pharm., Inc. v. CTI,

Inc., 478 F.3d 1303, 1314 (11th Cir. 2007) (Rule 60(d)(3)); Arthur v. King, 500
F.3d 1335, 1343 (11th Cir. 2007) (motion for reconsideration).

      After a jury trial, Ford was convicted of multiple drug-trafficking offenses;

he was sentenced to life imprisonment. Ford’s convictions and sentences were

affirmed on direct appeal. Ford later filed a motion to vacate under 28 U.S.C. §

2255, which was denied as untimely.

      Ford then sought -- via a Rule 60(d)(3) motion -- to have his criminal

judgment set aside based on alleged fraud on the court. Because Rule 60 applies

only to civil cases, however, Ford may not use a Rule 60 motion to challenge his

criminal conviction or sentence. See United States v. Fair, 326 F.3d 1317, 1318


                                          2
               Case: 15-14762     Date Filed: 02/14/2017     Page: 3 of 3


(11th Cir. 2003); see also Felker v. Turpin, 101 F.3d 657, 661 (11th Cir. 1996)

(“Rule 60(b) cannot be used to circumvent restraints on successive habeas

petitions.”). The district court abused no discretion in denying Ford’s Rule

60(b)(3) motion.

      In his motions for reconsideration, Ford reargued the merits of his Rule

60(d)(3) motion, presented evidence that could have been raised before entry of

judgment, and demonstrated no manifest error of law or fact. Given this situation,

the district court denied properly Ford’s motions. See Arthur, 500 F.3d at 1343

(“The only grounds for granting a Rule 59 motion are newly-discovered evidence

or manifest errors of law or fact.” (alteration omitted)).

      AFFIRMED.




                                           3